This is a proceeding for the disbarment of Charles B. Sampley, an attorney at law, a resident of this state and licensed to practice law therein. The accused was charged with appropriating to his own use and benefit moneys which came into his hands as an attorney; and also appropriating to his own use and benefit money which came into his possession as executor of an estate. A hearing was had before the board of law examiners, at which evidence was produced in support of and in mitigation of the charges. *Page 93 
Prior to the hearing, the attorney had made restitution to the proper parties of all the moneys about which complaint had been made. The board made findings of fact, and two members thereof recommended permanent disbarment; one member recommended suspension for a year.
[1] After considering the findings of fact made by the board and all the evidence in the case, we are of the opinion that the attorney and executor did not at any time intend to permanently appropriate to his own use and benefit money which was not his own.
This case is very like the case of In re Bedford, No. 855, where suspension for one year was ordered. Dereliction in this case in one particular may be regarded as greater than in that, but in another particular, not so great. The essential features of the two cases are very much the same.
Giving due consideration to all the evidence in this case, the findings of fact and recommendations made by the board of law examiners, and the holding in the case to which reference has been made, we are of the opinion that Charles B. Sampley should be suspended from the practice of law for the period of one year from the date of the filing of this opinion; and this will be the order of the court.
MITCHELL, C.J., TOLMAN, HOLCOMB, BEALS, MILLARD, PARKER, and BEELER, JJ., concur. *Page 94